DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 29, 2020.

Clarification on Specification Amendment
The April 23, 2019 amendment to the specification and drawings has been approved by the examiner (see August 9, 2019 Office action) and will be formally entered when the application reaches the printer.

 Claim Rejections - 35 USC § 112
The rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Viavattine et al. (US 2015/0275384 “Viavattine”) in view of Dahlberg (US Pat. 5,769,874) and Broussely. (EP 0 867 954 “Broussely”, including machine translation)

For claims 1, 7, 12 and 13:  Viavattine teaches an electrochemical cell including a cathode, an anode and a separator, impregnated with an electrolyte, between the anode and cathode, each having a current collector, and a casing 202 (also including auxiliary electrode for the reasons below) arranged to house the electrochemical cell with seal-tightness while being passed through by a portion of the current collectors forming output terminals. (Viavattine in 00247, 0067)  Circuitry and software controls coupling of an auxiliary electrode to the anode (negative electrode) based on various criteria so that the lithium source material 254 provides the lithium required for SEI (solid electrolyte interface) formation. (Viavattine in 0055, 0057)  It is asserted that control based on the occurrence of various criteria for providing a required amount of lithium teaches or at least suggests evaluating the amount of lithium ions needed.
Viavattine does not explicitly teach when the evaluated amount of lithium ions is smaller than or equal to a threshold value, applying an electrical current between the cathode or anode and the casing so as to cause delithiation of the casing.  However, in Viavattine the casing includes the auxiliary electrode as a lithium source material. (Viavattine in 0053)  Thus, the coupling of the casing as the lithium source material to the negative electrode is so that lithium ions from the casing travel to the negative electrode (anode) 220 for SEI formation. (Viavattine in 0053).  The coupling step is a charging step with a voltage source (Viavattine in 0012) which is asserted to teach or at least suggest application of electrical current, and lithium ions travelling from the casing or auxiliary electrode to the negative electrode teaches or at least suggests delithiation.  Additionally, the skilled artisan would find obvious that the applying of an electrical current between the anode and the casing to cause delithiation of the casing is when the 
Viavattine does not explicitly teach the casing being further arranged to house an element, which is both electrically insulating and ionically conductive, to insulate the casing from the anode and cathode electrodes of the electrochemical cell, while being conductive to ions.  However, Dahlberg in the same field of endeavor teaches a casing of an accumulator housing an element 113 on an internal face of the casing which is electrically insulating as well as ionically conductive insofar as being e.g. polyethylene. (Dahlberg in col. 3 lines 7-23)  The skilled artisan would find obvious to modify Viavattine’s invention with an element that is both electrically insulating and ionically conductive.  The motivation for such a modification is to serve as an electrical insulator and impermeability to battery chemicals.  
	Viavattine does not explicitly teach the casing having a crystal structure and including at least one zone for storing lithium ions in the crystal structure of the casing.  However, Broussely in the same field of endeavor teaches an additional electrode welded and arranged in the bottom of the housing, therefore integral with the housing, and also containing electrochemically active material. (Broussely in 0017-0018)  The active material is lithiated (Broussely in 0022).  The cathode active material in Broussely is spinel LiMn2O4 (0004, 0007) which would have a three-dimensional crystal structure where lithium ions would move into from the anode to the crystal structure of the cathode (during discharge).  The electrode of Broussely with a crystal structure and integrated with the casing teaches or at least suggests a casing having a crystal structure, with the electrode being a zone for storing lithium ions in its crystal structure.  The skilled artisan 
For claim 3:  In Viavattine, the charge/discharge capacity of the battery and changes thereof is evaluated. (Viavattine in 0061)  It is asserted that evaluation of the changes of discharge capacity relative to charge capacity teaches or at least suggests measuring a capacity difference with respect to the initial capacity of the accumulator.
For claims 5 and 6:  Viavattine teaches selective coupling via a voltage source 376, which teaches or at least suggests regulation of the current by means of an electronic device. (Viavattine in 0052, 0060)  As to the electronic device being suitable for calculating the integral of the current as a function of time in order to determine the regenerated capacity, this limitation has not been given patentable weight, as the suitability of the electronic device is construed as a statement of intended use not requiring additional steps to be performed and/or not further the limiting the claim to a particular structure.  
For claim 8:  Viavattine teaches the battery case or housing being formed of a metal or metal alloy such as aluminum or alloys thereof, inter alia, which teaches or at least suggests the material of the casing being a lithium-aluminum alloy of formula LixAl with x comprised between 0 and 1. (Viavattine in 0026)
 	For claim 9:  Claim 9 recites a product-by-process limitation of the lithium-aluminum alloy of formula LixAl being obtained by a process of the electrochemical lithiation of a substrate made of aluminum.  This process limitation is not given patentable weight, as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
	For claim 14:  In Broussely, the at least one zone for storing lithium ions is produced in a form of a lithium-containing alloy such as LixV2O5, inter alia. (Broussely in 0022)  Furthermore, as Broussely teaches that the zone for storing lithium ions is partially covered with the active material (Broussely in 0018), it is asserted that the lithium-containing alloy is formed through a portion of a thickness of the casing.  As to a lithium concentration of the at least one zone decreasing from an internal face of the casing, it is asserted that optimization of the lithium concentration within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed concentration is critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

s 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Viavattine et al. (US 2015/0275384 “Viavattine”) in view of Dahlberg (US Pat. 5,769,874) and Broussely. (EP 0 867 954 “Broussely”), and further in view of FULOP et al. (US 2009/0104510 “Fulop”)
The teachings of Viavattine, Dahlberg and Broussely are discussed above.
For claims 2 and 4:  Viavattine does not explicitly teach evaluating the amount of lithium ions being performed by measuring the electrical potential of a reference electrode.  However, Fulop in the same field of endeavor teaches incorporating a reference electrode in a lithium cell battery. (Fulop in 0029, 0044)  The skilled artisan would find obvious to further modify Viavattine by evaluating the amount of lithium ions being performed by measuring the electrical potential of a reference electrode.  The motivation for such a modification is to measure and compare the impedance of the entire cell to that of the negative electrode in order to prevent lithium plating. (Id.)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viavattine et al. (US 2015/0275384 “Viavattine”) in view of Dahlberg (US Pat. 5,769,874) and Broussely. (EP 0 867 954 “Broussely”), and further in view of Park et al. (US 2014/0295253 “Park”)
The teachings of Viavattine, Dahlberg and Broussely are discussed above.
For claims 10 and 11:  Viavattine does not explicitly teach the casing to include a diffusion barrier layer forming a barrier to diffusion of the lithium ions.  However, Park in the same field of endeavor teaches an alumina coating layer on at least a portion of an outer surface of the battery case. (Park in 0013-0014)  The improvement in insulativity of the battery cell teaches or at least suggests the coating layer being a diffusion barrier.  The skilled artisan would find obvious to further modify Viavattine with an alumina coating layer on at least a portion of 

Response to Arguments
Applicant’s arguments filed with the present amendment have been considered but are not persuasive.  Applicant submits that Dahlberg’s electrically insulating coating does not correspond to the claimed element which is ionically conductive, as not every polyethylene material is ionically conductive.  This argument has been fully considered but is not found persuasive.  Applicant’s specification states that the electrically insulating and ionically conductive element is polyethylene, inter alia.  When reading the claim in light of the specification, the polyethylene housing of Dahlberg is maintained as ionically conductive, since a chemical composition and its properties are inseparable. (MPEP 2112.01)  As to Dahlberg clearly pointed toward some polyethylene materials which are ionically insulating because of one of the characteristics of Dahlberg’s coating is to prevent any ions based on Li to interact with the capsule, this argument is not found persuasive.  It is noted that this argument is without a specific citation which would assist in fully considering it, though as best understood by the examiner, applicant’s argument appears to be derived from col. 3 lines 12-17 which states “[t]he surface facing the interior of the capsule is given an electrically insulating coating 113, essentially impermeable to battery chemicals such as lithium carbon monofluoride Li/CFx, which encloses the battery unit and electrically separates the titanium surface from battery chemicals.”  Applicant’s argument therefore appears premised on permeability to chemicals, and not to ionic conductivity per se.  For the foregoing reasons, Dahlberg is maintained to teach or at least suggest a housing which is both electrically insulating and ionically conductive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the foregoing reasons, Broussely combined with Viavattine is maintained to teach or at least 
 The argument that one skilled in the art would not be motivated to modify Viavattine in order to resolve corrosion issues has been fully considered but is not persuasive.  Paragraph [0026] of Viavattine also teaches housing materials including metal or metal alloy such as aluminum or alloys thereof, titanium or alloys thereof, stainless steel, or other suitable materials.  For this reason, the argument that a problem of corrosion does not exist for plastic or plastic-foil laminate battery casings in Viavattine is not found persuasive.  Viavattine is relied upon in its entirety and all that it fairly teaches or at least suggests.  As to the argument that the skilled artisan would find it easier to use the plastic housing rather that the solution proposed by Broussely, applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record, and any assertion of what may be easier is considered attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  
The examiner notes that arguments to Fulop and Park appear to be merely that these references, either singly or in combination with the references already discussed, do not remedy alleged deficiencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722